 

Case 1:20-cr-00601-PKC Document 32

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 04/06/21 Page 1 of 2

 

Check Proceeding that Applies
_ Arraignment e revie twith i"
af es against me and a pistrict

| have been given a copy of the indictment containing the or einacou om in the ead alou
attorney. | understand that | have a right to appear gine Ices to havet indict tion wit
of New York to confirm that | have received and reviewed the in ic co ea judge fter CO ; newine
to me if | wish; and to enter 2 plea of either guilty or nee am to advise th urt pit: court
my attorney, | wish to plead not guilty. By signing this ine pistrict of New k to advise .
| willingly give UP MY right to appear in a courtroom in the Southern
that:

reviewed a COPY
dge to read the in
harges against M

1 X
2) © Idon

3) Vf | plea

| have received and
ot need the ju
d not guilty to the c

   

Signature of Defendant

Print Name

y re 7]
y

—

Bail Hearing

future may apply f

lease from custod
m in the Southern Dis

| am applying or in the
the conditions of my re
appear before a judge in a courtroo
makes such an application. | have discussed t
for the period of time in which access to the court
pandemic. { request that my attorney be permitte
for modification of the conditions of my release even t

applications in writing 0

y, that is, My bail co

house has
d to make

e:
Signature of Defendant

ELhpel HLL

Print Name

Jal.

J

 

of the indictment.

dictment aloud t
e in the indictment.

‘or release from deten

trict O
hese rights with my attorney a

ome.

Lit brPriun Corkrm

tion, or if not detained, for modification of

tions. | understand that | have a right to
f New York at the time that my attorney
nd wish to give up these rights
don account of the COVID-19
r my release from custody or

ndi

been restricte
applications fo

hough | will not be present, and to make such

r by telephone in my attorney’s discretion.
Case 1:20-cr-00601-PKC Document 32 Filed 04/06/21 Page 2 of 2

 

fen char |
Present at a 8d in a, indictment i
New y, onferences ele
% Soncerning thi

= » Un es
e judge ie . the Conference involve
be helg thd) ons Other th

and that | have a right ~ be
the Southern District of
tat these conferences
date at which the trial will

h violations of federal law. | underst
§ indictment that are held by a judge in
5 Only a question of law. | understand tha
NBs, 1) set q Schedule for the case including the roperly
ther, under the Speedy Trial Act, certain periods of time should be i.
UP my righ Y which the trial must occur. | have discussed these issues with - aes
__ © COUFt that | Willing! Briap be Present at the conferences By signing this document, | wis 2
'N Which access to th ve UP my right to be present at the conferences in my case for the period of tim
MY attorney be pe Teer thouse has been restricted on account of the COVID-19 pandemic. | request that
mitted to represent my interests at the proceedings even though | will not be present

Date:

Signature of Defendant

 

Print Name

| will inform my client oF what t i

the Proceedings, arg ted. , )
L) he
DAte: AM Wa

Signature of Defense Counsel

A ve o

Print Name

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it.

The interpreter’s name is:
&. WAST dt

  

ate: }
VI} Signature of Defense Counsel
GF eL/

Signature of Judge
Date:

Accepted:

 

 
